Citation Nr: 1241579	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis B and any residuals thereto.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2012 and May 2012, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has hepatitis B or any residuals of hepatitis B related to her military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis B and any residuals thereto have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131,  5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO effectively satisfied VA's notice requirements.  

The RO has obtained all of the Veteran's available service treatment records and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in January 2012, along with an addendum to this examination in June 2012.  The examination and addendum obtained were performed by a VA examiner that had reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds this examination, and its addendum, adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination is inadequate.  

In January 2012 and May 2012, the Board remanded this matter to the RO to schedule the Veteran for an examination to ascertain the nature and etiology of any hepatitis B or residuals of hepatitis B found to be present.  The RO scheduled the Veteran for a January 2012 examination, which was further supplemented through a June 2012 addendum.  Accordingly, the directives of the Board's January 2012 and May 2012 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is seeking service connection for hepatitis B or any residuals of hepatitis B.  She claims that she was diagnosed with hepatitis B while participating in an inservice blood drive.

Service treatment records note the Veteran's history of having been diagnosed with hepatitis B while donating blood in 1990.  An April 1996 physical examination noted a history of hepatitis B, not considered disabling.

In November 2007, the Veteran filed a claim seeking service connection for hepatitis B and any residuals thereto.  

Post service treatment records are silent as to any diagnosis of hepatitis B.

In January 2012, a VA examination for hepatitis and cirrhosis of the liver was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of having been diagnosed with hepatitis B pursuant to an inservice blood drive.  The Veteran indicated that she did not receive any treatment for this condition at that time. She reported currently having intermittent right upper quadrant pain since December 2011.  Physical examination revealed no visible signs of jaundice or sclera icterus.  The VA examiner noted that given the Veteran's history and lack of documentation for a diagnosis of hepatitis B, it is difficult to prove that the Veteran had been infected with hepatitis B during service.  

In a June 2012 addendum, the VA examiner opined that it was less likely than not that the Veteran has hepatitis B or residuals thereof that were incurred in or caused by her military service.  In support of this opinion, the VA examiner cited negative findings upon HepatitisBsAg and HBCAB-T testing, which was conducted in February 2012.  The VA examiner noted that these negative tests mean that the Veteran has no evidence of hepatitis B or any residuals related to hepatitis B.  The VA examiner further noted that ALT and AST liver testing, conducted in February 2012, revealed normal values, which indicate that the Veteran's liver function is normal.  The VA also examiner noted that clinical examination of the Veteran was also normal.  The report concluded, "[i]n summary, there is no evidence of hepatitis B or its residuals."

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  While the Veteran's service treatment records include notations of a history of hepatitis B, no current diagnosis of hepatitis B, or residual thereto, is shown.  

The preponderance of the evidence is against the Veteran's claim for service connection hepatitis B and any residuals thereto; there is no doubt to be resolved; and service connection for hepatitis B and any residuals thereto is not warranted.


ORDER

Service connection for hepatitis B and any residuals theretof is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


